DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 37, 38, 39, 83, 84, 85, 88, and 89 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nguyen (US 2007/0079965) (“Nguyen” herein).

(Claims contain only selected species)

Claim 36
Nguyen discloses a coated sand particulate comprising a sand particulate core coated with an optional compatibilizing agent and a hydrophobic polymer,
	wherein a portion of the hydrophobic polymer is exposed to provide an exposed hydrophobic surface of the coated sand particulate, wherein the % wt of the hydrophobic polymer is about 0.05% wt to 0.4% wt of the sand particulate, and wherein the hydrophobic polymer is a non-siloxane hydrophobic polymer. (i.e. hydrophobic coating agent from 0% - 1.0 %- Table 1)  [0016, 0018, 0021, 0044, 0062]

Claim 37
Nguyen discloses the coated sand particulate of claim 36, wherein the compatibilizing agent binds the hydrophobic polymer to the sand particulate. [0026-0027]

Claim 38
Nguyen discloses the coated sand particulate of claim 36, wherein the
compatibilizing agent is an alkoxysilane, a surfactant, an alkoxylated alcohol, or an acrylate polymer, or any combination thereof. [0026-0028; 0044]

Claim 39
Nguyen discloses the coated sand particulate of claim 38, wherein the
alkoxysilane is a methoxysilane, ethoxysilane, butoxysilane, or octoxysilane. [0044]

Claim 51
Nguyen discloses the coated sand particulate of claim 36, wherein the coated sand particulate has less than 1% wt of a hydrogel or a frother. (i.e. no hydrogel or frother) [0018-0022]

Claim 83
Nguyen discloses a process for 
preparing the coated sand particulate of claim 36, the process comprising contacting the sand particulate core with an optionally compatibilizing agent and a hydrophobic polymer under conditions sufficient to coat the sand particulate core to produce the coated sand particulate, wherein the % wt of the hydrophobic polymer is about 0.05% wt to 0.4% wt of the sand particulate, and wherein the hydrophobic polymer is a non-siloxane hydrophobic polymer. (i.e. hydrophobic coating agent from 0% - 1.0 %- Table 1)  [0016, 0018, 0021, 0044, 0062]

Claim 84
Nguyen discloses the process of claim 83, wherein the coated sand particulate is free of the compatibilizing agent. [0019]

Claim 85
Nguyen discloses the process of claim 83, wherein the coated sand particulate has less than 1% of a hydrogel or a frother. (i.e. no hydrogel or frother) [0018-0022]

Claim 88
Nguyen discloses the coated sand particulate of claim 36, wherein the % wt of the hydrophobic polymer is less than or equal to 0.3% wt of the particulate. (i.e. hydrophobic coating agent from 0% - 1.0 %- Table 1)  [0062]

Claim 89
Nguyen discloses the coated sand particulate of claim 36, wherein the coated sand particulate increases well production by a significant amount. [0013, 0062]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, as applied to claim 36 above, and further in view of Welton et al. (US 2008/0161212 A1) (“212” herein –cited previously).

Claim 41
Nguyen discloses a coated sand particulate comprising a sand particulate core coated with a compatibilizing agent and a hydrophobic polymer coating the particulate core, wherein a portion of the hydrophobic polymer is exposed to provide an exposed hydrophobic surface of the coated sand particulate, wherein the % wt of the hydrophobic polymer is about 0.05% wt to 0.4% wt of the sand particulate, wherein the compatibilizing agent is; a surfactant, alone or in any combination with one or more of an alkoxysilane, an alkoxylated alcohol, and an acrylate polymer, (i.e. hydrophobic coating agent from 0% - 1.0 %- Table 1)  [0018, 0021, 0044, 0051, 0062]
Nguyen however does not explicitly disclose the surfactant as a hydroxysultaine.
 	‘212 teaches the above limitation (See paragraph 0023 → ‘212 teaches this
limitation in that suitable viscoelastic surfactants may comprise mixtures of several
different compounds, including but not limited to: mixtures of an ammonium salt of an
alkyl ether sulfate, a cocoamidopropyl betaine surfactant, a cocoamidopropyl
dimethylamine oxide surfactant, sodium chloride, and water; mixtures of an ammonium
salt of an alkyl ether sulfate surfactant, a cocoamidopropyl hydroxysultaine surfactant, a cocoamidopropyl dimethylamine oxide surfactant, sodium chloride, and water; mixtures of an ethoxylated alcohol ether sulfate surfactant, an alkyl or alkene amidopropyl betaine surfactant, and an alkyl or alkene dimethylamine oxide surfactant; aqueous 
	Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to have the surfactant of ‘Nguyen, as taught by ‘212, in order to have surfactant suitable for use in particular subterranean application, especially at higher temperatures (e.g., above about 200.degree. F.).

Claims 45, 47, 48, 49, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, as applied to claim 36 above, and further in view of Gershanovich et al. (US 2016/0376496 A1) (“Gershanovich” herein – cited previously)

Claims 45-49
Nguyen discloses the coated sand particulate of claim 36.  Nguyen however does not explicitly disclose, wherein the hydrophobic polymer is a polyurethane or a cured hydrophobic polymer or a polybutadiene or a cured polybutadiene.
	Gershanovich teaches the above limitation (See 0076,0078 & 0040, → paragraphs Gershanovich teaches this limitation in that The polyurethane coating may have a contact angle of greater than 90° and may be categorized as hydrophobic. The polyurethane coating can be cured/cross-linked prior to pumping of the proppant into the subsurface reservoir, or the polyurethane coating can be curable/cross-linkable 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen with the above limitation, as taught by Gershanovich, in order to provide proppant for hydraulically fracture a subterranean formation.
	
Claim 87
Nguyen discloses the process of claim 83. Nguyen however does not explicitly disclose, wherein the process comprises:
applying the compatibilizing agent with a first spray assembly onto said sand particulate core for less than five seconds;
	passing the treated said sand particulate core through a static mixer; and
applying the hydrophobic polymer with a second spray assembly onto the coated sand particulates for less than five seconds.
	Gershanovich teaches the above limitation (See 0096-0100→ Gershanovich teaches this limitation in that in this method, the steps of combining and coating the particle are typically collectively conducted in about 20 minutes or less, alternatively in about 10 minutes or less, alternatively in about 1 to 20 minutes, alternatively in about 1 to 10 minutes, alternatively from about 1 to 3 minutes. Prior to the step of coating, the particle may optionally be heated to a temperature greater than about 50° C. (122° F.) prior to or simultaneous with the step of coating the particle. If heated, a preferred temperature range for heating the particle is typically from about 50 (122° F.) to 220° C. (428° F.). The particle may also optionally be pre-treated with a silicon-containing adhesion promoter prior to the step of coating the particle.  Various techniques can be used to coat the particle. These techniques include, but are not limited to, mixing, pan coating, fluidized-bed coating, co-extrusion, spraying, in-situ formation of the polyurethane coating, and spinning disk encapsulation. The technique for applying the polyurethane coating to the particle is selected according to cost, production efficiencies, and batch size.  In one embodiment, the isocyanate-reactive component is disposed on the particle via mixing in a vessel, e.g. a reactor. In particular, the individual components of the proppant are added to the vessel to form a reaction mixture. The components may be added in equal or unequal weight ratios. The reaction mixture is typically agitated at an agitator speed commensurate with the viscosities of the components. Further, the reaction mixture is typically heated at a temperature commensurate with the polyurethane coating technology and batch size. It is to be 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen with the above limitation, as taught by Gershanovich, in order to minimize production costs.

Response to Arguments
Applicant’s arguments, filed 10/25/2021, with respect to the rejection(s) of Claims 36, 37, 38, 45, 47, 48, 49, 51, 83, 84, 85, 88, and 89 are rejected under
35 U.S.C. 103 as being unpatentable over McDaniel et al. (US 2012/0279703 A1) and in further view of Welton et al. (US 2006/0118300 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/07/2022